t c summary opinion united_states tax_court joel h arseo petitioner v commissioner of internal revenue respondent docket no 7862-18s filed date joel h arseo pro_se gretchen w altenburger for respondent summary opinion gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed 1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure income_tax deficiency for petitioner’ sec_2015 tax_year the deficiency was based upon three adjustments and gave rise to the following issues whether petitioner failed to report dollar_figure of interest_income whether petitioner failed to report dollar_figure of gambling income and whether petitioner is entitled to a dollar_figure deduction for a contribution to an individual_retirement_account ira background petitioner resided in arizona at the time his petition was filed during he was employed by the state of arizona and paid a salary of dollar_figure of which dollar_figure was reported as wages on petitioner’ sec_2015 form_w-2 wage and tax statement petitioner’s form_w-2 did not include dollar_figure that he contributed to the arizona state retirement_system for on hi sec_2015 form 1040a u s individual_income_tax_return petitioner reported income of dollar_figure from wages and claimed a deduction of dollar_figure for an ira contribution petitioner occasionally gambled and for two forms w-2g certain gambling winnings were issued to him and reported to the 2all amounts have been rounded to the nearest dollar internal_revenue_service in the total amount of dollar_figure petitioner did not maintain records of his gambling activity and the amounts wagered were modest he considered gambling a form of amusement and generally believed that he would not win much but he continued playing for the entertainment petitioner and the internal_revenue_service also received information that petitioner received dollar_figure of interest_income during petitioner did not report the gambling winnings or the interest_income on hi sec_2015 federal_income_tax return petitioner did not claim itemized_deductions on hi sec_2015 return and instead chose to use the standard_deduction of dollar_figure respondent in a notice_of_deficiency determined the income_tax deficiency in dispute by including in gross_income the forms w-2g gambling winnings and the interest_income and by disallowing the dollar_figure deduction for an ira contribution discussion petitioner admits that he had dollar_figure of interest_income for he also admits that he had gambling winnings of dollar_figure but he contends that he had gambling_losses in excess of the winnings shown on the forms w-2g sec_165 provides that gambling_losses are deductible only to the extent of gambling winnings to be entitled to deduct gambling_losses a taxpayer should provide records or other documentation that shows how the losses were calculated see revproc_77_29 1977_2_cb_538 failure to maintain such records normally results in the disallowance of such losses rios v commissioner tcmemo_2012_128 aff’d 586_fedappx_268 9th cir petitioner has admitted that he did not maintain records of his gambling activity assuming arguendo that petitioner could substantiate dollar_figure of gambling_losses the losses would have to be claimed as an itemized_deduction see id there is no evidence of itemized_deductions other than the dollar_figure of gambling_losses petitioner would have to come up with more than dollar_figure of additional itemized_deductions to be better off than with the dollar_figure standard_deduction he claimed on the return accordingly on this record proof of losses to offset the forms w-2g gambling winnings would not result in a lower tax_liability for petitioner with respect to the dollar_figure ira deduction claimed on the return petitioner testified that he arrived at that amount roughly by doubling his dollar_figure contribution to the arizona state retirement_system to account for the state’s matching and his own contribution irrespective of the inaccurate mathematics of petitioner’s computation his dollar_figure ira contribution was a pretax reduction from his annual wages ie it was not subject_to federal_income_tax under the circumstances of this case the pretax contributions are not deductible see generally sec_219 e petitioner during the trial complained that respondent’s lack of responsiveness during the administrative portion of his case caused him stress the extent to which respondent may have been unresponsive during the administrative process has no direct bearing on whether his determination was in error accordingly we hold that petitioner was required to include in his gross_income his forms w-2g gambling winnings and his interest_income and he was not entitled to claim a deduction for pretax contributions to his arizona state retirement_system account to reflect the foregoing decision will be entered for respondent
